DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/23/2021 has been entered.
 
Response to Amendment
Acknowledgement is made of Applicant's claim amendments on 4/23/2021. The claim amendments are entered. Presently, claims 1-7 remain pending. Claims 1 and 7 have been amended.

Applicant has sufficiently amended claim 1 to include a colon. Accordingly, the claim objection is withdrawn. 

Response to Arguments
Applicant's arguments filed on 4/23/2021 have been fully considered but they are not persuasive.
Applicant argues that the cited references allegedly fails to cure the deficiencies because they do not teach the newly amended claim limitations (Applicant’s Reply pgs. 7-9). While the cited references do not explicitly teach the newly amended claim limitations, their combination does teach the amended claim limitations when considered in conjunction with Shintani, which has been incorporated into the rejection of the independent claims as necessitated by Applicant’s amendments. An updated rejection is presented below. 

Claim Objections
Claim 1 is objected to because of the following informalities: “the extracted pattern” is recited on line 11 and appears to lack an antecedent basis. The limitation appears to be referring to the “extracting a pattern consisting of two or more sets…” on line 8. Thus, Applicant is asked to clarify and revise the limitation on line 11 as needed to address this antecedent basis issue. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and its corresponding dependent claims 2-6
Claim 1 recites the limitation “a sub-pattern” on lines 12 and 20. It is not clear if Applicant is referring to the same instance of sub-pattern or different instances of sub-pattern. Applicant is asked to clarify and revise the claim as needed. 
Claims 2-6 are also rejected under 35 U.S.C. 112(b) for failing to cure the deficiencies of their independent claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Sakurai et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2008/0033895, hereinafter Sakurai) in view of Hawkins et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2013/0054552, hereinafter Hawkins) and Shintani et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2003/0236785, hereinafter Shintani). 

Regarding claim 1, Sakurai teaches:
A sequential data analysis apparatus for extracting a pattern satisfying a condition from sequential data formed of a plurality of different items ([0033]: describing a “sequential pattern detecting apparatus [that] includes an event detecting unit” as shown in Fig. 1 and 2, wherein the event detecting unit can extract from various “sequential data” elements and attributes ([0040]-[0041], [0060], and [0078]).) and …, comprising: 
…
store, as learn data, a group of first sequential data, the first sequential data including a plurality of different sets of items arranged serially ([0036]: “The sequential data storage unit 1 stores sequential data for subjects P1 to P3 recorded in 2000 to 2002 as shown in FIG. 7…. [Wherein t]he attribute information storage unit 5 stores information on attributes which classifies events into plural groups, as attribute information as shown in FIG. 8.” Similarly, see also [0033] and [0043]-[0044]: describing the storage and sequential data.); 
extract a pattern consisting of two or more sets of items from the first sequential data based on an appearance frequency of each of the sets of items ([0048]: describing “the event set detecting unit … determines whether or not to be able to retrieve an event set pair” wherein the event set pair comprises a sequential data pattern. Similarly, see also [0039]-[0041]: describing the retrieval of the event data. The event detecting unit can also calculate a frequency associated with the sequential data ([0043] and [0051]).), 
each of the two or more sets of items in the pattern is formed of an attribute and an attribute value ([0057] and [0061]-[0062]: describing that sequential patterns can be generated based on attributes and attribute values. Wherein examples of the various attributes and attribute values are shown in Figs. 7 and 8.); 
select, from the extracted pattern, a pattern of two or more sets of items as a characteristic pattern based on an appearance frequency of a sub-pattern formed of a portion of the extracted pattern ([0049]: describing that the event set detecting unit can also generate an event set based on “event subsets in each event pair retrieved”. See also [0043]-[0044] and [0051]: describing a frequency in correlation with a characteristic pattern. See also [0035], [0037], [0057], and [0078]: further describing the detection of a “characteristic sequential pattern”.); 
…; 
calculate an evaluation value of the extracted pattern based on an appearance frequency of a sub-pattern formed of a portion of the extracted pattern ([0042]-[0043], [0049], and [0051]: describing an “evaluation value calculation” that can calculate an evaluation value related to a minimum support value and associated frequency value for a characteristic pattern determination that can comprise subsets of event data, including extracted data. See also [0035]: further describing the minimum support value in correlation with a characteristic pattern determination.), and 
calculate an evaluation value of the related pattern based on an appearance frequency of a sub-pattern formed of a portion of the related pattern ([0042]-[0043], [0049], and [0051]: describing an “evaluation value calculation” that can calculate an evaluation value related to a minimum support value and associated frequency value for a characteristic pattern determination that can comprise subsets of event data. See also [0035]: further describing the minimum support value in correlation with a characteristic pattern determination.); 
…,
…, and evaluation values for each of the characteristic pattern, the extracted pattern, and the related pattern ([0042]-[0043], [0049], and [0051]: describing an “evaluation value calculation” that can calculate an evaluation value related to a data characteristic, a data extraction, and a data that can be generated from various data sets, i.e. relation between the data.), and 
…, and,
using the evaluation value of the characteristic pattern or the evaluation value of the related pattern, to extract the result which the second sequential data is likely to lead to, the result being based on a last set of items included ([0035]: describing a value computation to determine if a pattern is characteristic or not. See also [0069]: describing a determination of the characteristic pattern of a tertiary sequential pattern, which can be derived from a secondary sequential pattern, wherein the tertiary sequential pattern can operate as another data set. Similarly, the quartic sequential pattern can be derived from the tertiary set ([0070]-[0071]).  Likewise, for the secondary sequential pattern from the first sequential pattern ([0060]-[0062]). Thus, each successive sequential pattern can be another set as derived from the preceding sets. See also [0062]: describing a validity determination of the sequential patterns the detecting unit, wherein the validity can comprise a result that is lead to.)….

While the cited reference teaches the limitations of claim 1, it does not explicitly teach: “processing circuitry configured to” on line 5; “for predicting, based on the pattern, a possibility that newly provided sequential data may lead to a particular result” on lines 3-4; “create a prediction model by organizing data of the characteristic pattern and the related pattern; and Hawkins discloses the claim limitations, teaching:  
“processing circuitry configured to”: describing the computer system and processor for performing various processes (Hawkins [0036] and [0038]).
“for predicting, based on the pattern, a possibility that newly provided sequential data may lead to a particular result”: describing “spatial and temporal memory systems” (STMS) that can be used to make “prediction[s] of future spatial patterns and/or may indicate how well the prediction matched a subsequent spatial pattern in the input data” (Hawkins [0051]-[0052]). See also Hawkins [0042], [0048], and [0154]: describing the accuracy of the prediction. 
“create a prediction model by organizing data of the characteristic pattern and the related pattern (Hawkins [0052]: describing an output of the predictive models wherein “[t]he output may include a prediction of future spatial patterns and/or may indicate how well the prediction matched a subsequent spatial pattern in the input data.” Similarly, see [0119]: describing a comparison and matching between subsets of data and input data in generating a prediction. See also [0069]: describing “predictive models” between the input data and data in nodes for analysis to generate a predictive output.); and 
apply second sequential data to the prediction model to determine a result which the second sequential data is likely to lead to, the second sequential data corresponding to a subset of the learn data (Hawkins [0117]: describing that the STMS comprises an analysis via “sparse vector 360 includes information about co-occurrences (stored spatial patterns that were learned from the data) detected in the encoded input data” upon which an analysis can be performed to generate an output, wherein the “node output 380 includes information on the detected temporal sequences of spatial patterns and the prediction of temporal sequences in the encoded input data 330.” Similarly, see [0057], [0069], and [0116]: describing prediction using learned data that can comprise a subset of data in generating the prediction.)
“wherein the processing circuitry is configured to create the prediction model, including the characteristic pattern, the related pattern”: describing the creation and identification of “predictive models that produce predictions of future data based on a set of given data” (Hawkins [0049]). Similarly, see [0119]: describing a comparison and matching between subsets of data and input data in generating a prediction. See also [0069]: describing “predictive models” between the input data and data in nodes for analysis to generate a predictive output. 
“the processing circuitry is configured to match the second sequential data with the prediction model”: describing that the STMS comprises an analysis via “sparse vector 360 includes information about co-occurrences (stored spatial patterns that were learned from the data) detected in the encoded input data” upon which an analysis can be performed to generate an output, wherein the “node output 380 includes information on the detected temporal sequences of spatial patterns and the prediction of temporal sequences in the encoded input data 330.” (Hawkins [0117]).  Similarly, see [0057], [0069], and [0116]: describing prediction using learned data that can comprise a subset of data in generating the prediction.
“in the prediction model”: describing “spatial and temporal memory systems” (STMS) that can be used to make predictive models comprising “prediction[s] of future spatial patterns and/or may indicate how well the prediction matched a subsequent spatial pattern in the input data” (Hawkins [0051]-[0052]).
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the apparatus in the cited reference to include the prediction model in Hawkins. Doing so would enable a “spatial and temporal memory system (STMS) processes input data to detect whether spatial patterns and/or temporal sequences of spatial patterns exist within the data, and to make predictions about future data…. The performance of the STMS in predicting future data is evaluated for the coding scheme used to process the data as performance data. The selection and prioritization of STMS experiments to perform may be based on the performance data for an experiment. The best fields, encodings, and time aggregations for generating predictions can be determined by an automated search and evaluation of multiple STMS systems.” (Hawkins Abstract). 

While the cited reference teaches the limitations of claim 1, they do not explicitly teach: “create a related pattern by modifying the characteristic pattern selected from the extracted pattern such that non-last sets of items in the related pattern are Shintani discloses the claim limitations, teaching: an association rule in correlation with a pattern that is “created by making an assumption and a conclusion out of the partial patterns of each frequent pattern included in the frequent pattern list” and that “every possible partial pattern can be created from the frequent pattern” (Shintani [0090]). Wherein the frequent pattern can comprise a characteristic pattern, and variations in the partial patterns can comprise a related pattern. See also [0085], [0088]-[0089], and [0091]: further describing that composition of the partial patterns can vary as desired. 
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the apparatus in the cited reference to include the pattern creation in Shintani. Doing so would enable “the pattern extraction processing apparatus [that] comprises an item pattern memory unit for storing the item patterns received from the plurality of data processing apparatus, and a joined item pattern creating unit for creating a joined item pattern by joining item patterns received from different data processing apparatus while referring to the item patterns stored in the item pattern memory unit, wherein the pattern extraction processing apparatus transmits an item pattern which is a constituent element of the joined item pattern created in the joined item pattern creating unit” (Shintani [0037]). 

Regarding claim 2, Sakurai teaches:
The sequential data analysis apparatus according to claim 1, wherein the processing circuitry is configured to select, as the characteristic pattern, a pattern having the evaluation value equal to or higher than a predetermined value ([0051]: “the event set detecting unit … determines whether or not the event set evaluation value is at least at a minimum support (step Sb6). That is, the candidate sequential pattern determining unit 3 [of the even set detecting unit and the sequential pattern detecting unit] compares the support calculated for the candidate event set with the pre-specified minimum support. If the support calculated for the candidate event set is not smaller than the minimum value (the result of step Sb6 is “YES”), the candidate sequential pattern determining unit 3 determines the candidate event set to be characteristic.” Similarly, see [0035] and [0063].), and 
a plurality of different sets of items are arranged in the first sequential data ([0036]: “The sequential data storage unit 1 stores sequential data for subjects P1 to P3 recorded in 2000 to 2002 as shown in FIG. 7…. [Wherein t]he attribute information storage unit 5 stores information on attributes which classifies events into plural groups, as attribute information as shown in FIG. 8.” Similarly, see [0033] and [0043]-[0044]: describing the storage and sequential data.) and 
a last set of items is arranged in series as a result of a causal relationship with at least another set of items ([0075]: describing sequential pattern wherein the length of the number of elements in the pattern can be incremented in a sequential order, i.e. serially, with the later elements related to the earlier elements. See also [0048]-[0049]: describing event set pairs that can be obtained from a sequential pattern.).

Regarding claim 3, the rejection of the claim 2 is incorporated. Sakurai teaches:
The sequential data analysis apparatus according to claim 2, wherein the processing circuitry is configured to refer to a set of items other than the last set of items of the characteristic pattern and the related pattern in the prediction model, to extract the characteristic pattern ([0069]: describing a determination of the characteristic pattern of a tertiary sequential pattern, which can be derived from a secondary sequential pattern, wherein the tertiary sequential pattern can operate as another data set. Similarly, the quartic sequential pattern can be derived from the tertiary set ([0070]-[0071]).  Likewise, for the secondary sequential pattern from the first sequential pattern ([0060]-[0062]). Thus, each successive sequential pattern can be another set as derived from the preceding sets) and/or the related pattern having the set of items included in the second sequential data, and 
to determine, based on the last set of items and the evaluation value of the extracted pattern, the result which the second sequential data is likely to lead to ([0062]-[0063]: describing a validity determination of the sequential patterns the detecting unit, wherein the validity can comprise a result that is lead to.).

Regarding claim 4, the rejection of the claim 3 is incorporated. Sakurai teaches:
The sequential data analysis apparatus according to claim 3, wherein the … section is configured to integrate, when the extracted pattern comprises a plurality of patterns and the plurality of patterns have the last sets of items different from each other ([0049]: “the event set detecting unit 200 combines the event set pair together and generates a candidate event set with an event count larger than the current one”. Similarly, see [0061] and Abstract.),  
evaluation values of patterns having the same last set of items to calculate a conclusion portion evaluation value ([0042]-[0043]: describing “event evaluation value calculation” that is comprised of calculations of support values. See [0035]: describing support values.), and 
to output the content of the last set of items of one of the patterns having a high conclusion portion evaluation value as the result which the second sequential data is likely to lead to ([0043]-[0044]: describing that once a comparison is made of the event evaluation value with a predetermined support value and it is determined that the evaluation value is above a support value threshold, then the resulting output determination is that the event is a characteristic event and the pattern is consequently stored.).


Regarding claim 5, the rejection of the claim 4 is incorporated with Hawkins teaching the “prediction model” and “processing circuitry”. Sakurai teaches:
The sequential data analysis apparatus according to claim 4,wherein the … is configured to output the content of the last set of items and information representing a pattern … serving as a basis of the determination of the content as the result which the second sequential data is likely ([0043] and [0044]: describing that once a comparison is made of the event evaluation value with a predetermined support value and it is determined that the evaluation value is above a support value threshold, then the resulting output determination is that the event is a characteristic event. See also [0062]-[0063]: describing the process in relation to a secondary sequential pattern.).

Regarding claim 6, the rejection of claim 1 is incorporated. Hawkins further teaches:
The sequential data analysis apparatus according to claim 1, wherein the processing circuitry is further configured to transmit and receive data to and from a client terminal over a communication network (Hawkins [0085]-[0086]: describing user input into the STMS interface, wherein the parameters and configurations derived from the user input can be “transmi[tted] over a network”.),
wherein the learn data storage section stores learn data transmitted from the client terminal via the transmit/receive section (Hawkins [0117]-[0118]: describing “stored spatial patterns that were learned from the data” wherein the learned data can be derived from input data bits. Wherein the input data comes from user input ([0085], [0111], and [0113]). See also [0085]-[0086]: describing transmission of data.).
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the apparatus in the cited reference to include the communication network in Hawkins. Doing so would enable a “STMS interface … [that] includes hardware, software, firmware or a combination thereof for distributing configuration information 315 to one or more STMSs” whereby “multiple STMSs or STMS components are instantiated on computing devices dispersed in different locations”. (Hawkins [0086]). 

Regarding claim 7, Sakurai teaches:
A sequential data analysis method for extracting a pattern satisfying a condition from sequential data formed of a plurality of different items and … ([0033]: describing a “sequential pattern detecting apparatus [that] includes an event detecting unit” as shown in Figs. 1 and 2, wherein the event detecting unit can extract from various “sequential data” elements and attributes ([0040]-[0041], [0060], and [0078]).):  
a pattern extracting step of reading a group of first sequential data, the first sequential data being stored as learn data and including a plurality of different sets of items arranged serially, and extracting a plurality of patterns each consisting of two or more sets of items from the first sequential data, the two or more sets of items satisfying a first condition based on an appearance frequency of each of the sets of items ([0048]: describing “the event set detecting unit … determines whether or not to be able to retrieve an event set pair” wherein the event set pair comprises a sequential data pattern. Similarly, see also [0039]-[0041]: describing the retrieval of the event data. The event detecting unit can also calculate a frequency associated with the sequential data ([0043] and [0051]).), 
each of the two or more sets of items in the pattern is formed of an attribute and an attribute value ([0057] and [0061]-[0062]: describing that sequential patterns can be generated based on attributes and attribute values. Wherein examples of the various attributes and attribute values are shown in Figs. 7 and 8.);  
([0042]-[0043], [0049], and [0051]: describing an “evaluation value calculation” that can calculate an evaluation value related to a minimum support value and associated frequency value for a characteristic pattern determination that can comprise subsets of event data. See also [0035]: further describing the minimum support value in correlation with a characteristic pattern determination.); 
a characteristic pattern selecting step of selecting, from the extracted patterns, a pattern having the evaluation value satisfying a second condition as a characteristic pattern ([0049]: describing that the event set detecting unit can also generate an event set based on “event subsets in each event pair retrieved”. See also [0043]-[0044] and [0051]: describing a frequency in correlation with a characteristic pattern. See also [0035], [0037], [0057], and [0078]: further describing the detection of a “characteristic sequential pattern”.); 
…; 
a related pattern evaluation value calculating step of calculating an evaluation value of the created related pattern based on an appearance frequency of a sub-pattern formed of a portion of the related pattern ([0042]-[0043], [0049], and [0051]: describing an “evaluation value calculation” that can calculate an evaluation value related to a minimum support value and associated frequency value for a characteristic pattern determination that can comprise subsets of event data. See also [0035]: further describing the minimum support value in correlation with a characteristic pattern determination.); 
…,
([0043]-[0045] and [0053]-[0054]: describing that once a comparison is made of the event evaluation value with a predetermined support value and it is determined that the evaluation value is above a support value threshold, then the resulting output determination is that the event is a characteristic event.), 
	…, and evaluation values for each of the characteristic pattern, the extracted pattern, and the related pattern ([0042]-[0043], [0049], and [0051]: describing an “evaluation value calculation” that can calculate an evaluation value related to a data characteristic, a data extraction, and a data that can be generated from various data sets, i.e. relation between the data.), and 
…, and, 
using the evaluation value of the characteristic pattern or the evaluation value of the related pattern, extracting the result which the second sequential data is likely to lead to, the result being based on a last set of items included ([0035]: describing a value computation to determine if a pattern is characteristic or not. See also [0069]: describing a determination of the characteristic pattern of a tertiary sequential pattern, which can be derived from a secondary sequential pattern, wherein the tertiary sequential pattern can operate as another data set. Similarly, the quartic sequential pattern can be derived from the tertiary set ([0070]-[0071]).  Likewise, for the secondary sequential pattern from the first sequential pattern ([0060]-[0062]). Thus, each successive sequential pattern can be another set as derived from the preceding sets. See also [0062]: describing a validity determination of the sequential patterns the detecting unit, wherein the validity can comprise a result that is lead to.)….

While the cited reference teaches the limitations of claim 7, it does not explicitly teach: “for predicting, based on the pattern, a possibility that newly provided sequential data may lead to a particular result, comprising” on lines 3-4; “a prediction model creating step of creating a prediction model by organizing data of the characteristic pattern and the related pattern; and a result predicting step of applying second sequential data to the prediction model to determine a result which the second sequential data is likely to lead to, the second sequential data corresponding to a subset of the learn data” on lines 23-27; “the prediction model creating step includes creating the prediction model, including the characteristic pattern, the related pattern” on lines 30-31; “the result predicting step includes matching the second sequential data with the prediction model” on lines 33-34; and “in the prediction model” on line 36. Hawkins discloses the claim limitations, teaching:  
“for predicting, based on the pattern, a possibility that newly provided sequential data may lead to a particular result, causing a computer to perform”: describing “spatial and temporal memory systems” (STMS) that can be used to make “prediction[s] of future spatial patterns and/or may indicate how well the prediction matched a subsequent spatial pattern in the input data” (Hawkins [0051]-[0052]). See also Hawkins [0042], [0048], and [0154]: describing the accuracy of the prediction. See also Hawkins [0036]-[0037]: describing the computer system. 
“a prediction model creating step of creating a prediction model by organizing data of the characteristic pattern and the related pattern (Hawkins [0052]: describing an output of the predictive models wherein “[t]he output may include a prediction of future spatial patterns and/or may indicate how well the prediction matched a subsequent spatial pattern in the input data.” Similarly, see [0119]: describing a comparison and matching between subsets of data and input data in generating a prediction. See also [0069]: describing “predictive models” between the input data and data in nodes for analysis to generate an predictive output.); and 
a result predicting step of applying second sequential data to the prediction model to determine a result which the second sequential data is likely to lead to, the second sequential data corresponding to a subset of the learn data (Hawkins [0117]: describing that the STMS comprises an analysis via “sparse vector 360 includes information about co-occurrences (stored spatial patterns that were learned from the data) detected in the encoded input data” upon which an analysis can be performed to generate an output, wherein the “node output 380 includes information on the detected temporal sequences of spatial patterns and the prediction of temporal sequences in the encoded input data 330.” Similarly, see [0057], [0069], and [0116]: describing prediction using learned data that can comprise a subset of data in generating the prediction.)”
“the prediction model creating step includes creating the prediction model, including the characteristic pattern, the related pattern”: describing the creation and identification of “predictive models that produce predictions of future data based on a set of given data” (Hawkins [0049]). Similarly, see [0119]: describing a comparison and matching between subsets of data and input data in generating a prediction. See also [0069]: describing “predictive models” between the input data and data in nodes for analysis to generate a predictive output.
“the result predicting step includes matching the second sequential data with the prediction model”: describing that the STMS comprises an analysis via “sparse vector 360 includes information about co-occurrences (stored spatial patterns that were learned from the data) detected in the encoded input data” upon which an analysis can be performed to generate an output, wherein the “node output 380 includes information on the detected temporal sequences of spatial patterns and the prediction of temporal sequences in the encoded input data 330.” (Hawkins [0117]).  Similarly, see [0057], [0069], and [0116]: describing prediction using learned data that can comprise a subset of data in generating the prediction.
“in the prediction model”: describing “spatial and temporal memory systems” (STMS) that can be used to make predictive models comprising “prediction[s] of future spatial patterns and/or may indicate how well the prediction matched a subsequent spatial pattern in the input data” (Hawkins [0051]-[0052]).

Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the apparatus in the cited reference to include the prediction model and computing systems in Hawkins. Doing so would enable a “spatial and temporal memory system (STMS) processes input data to detect whether spatial patterns and/or temporal sequences of spatial patterns exist within the data, and to make predictions about future data…. The performance of the STMS in predicting future data is evaluated for the coding scheme used to process the data as performance data. The selection and prioritization of STMS experiments to perform may be based on the performance data for an experiment. The best fields, encodings, and time aggregations for generating predictions can be determined by an automated search and evaluation of multiple STMS systems.” (Hawkins Abstract).

While the cited reference teaches the limitations of claim 7, they do not explicitly teach: “a related pattern creating step of creating a related pattern by modifying the characteristic pattern selected from the extracted pattern such that non-last sets of items in the related pattern are Shintani discloses the claim limitations, teaching: an association rule in correlation with a pattern that is “created by making an assumption and a conclusion out of the partial patterns of each frequent pattern included in the frequent pattern list” and that “every possible partial pattern can be created from the frequent pattern” (Shintani [0090]). Wherein the frequent pattern can comprise a characteristic pattern, and variations in the partial patterns can comprise a related pattern. See also [0085], [0088]-[0089], and [0091]: further describing that the composition of the partial patterns can vary as desired. 
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the apparatus in the cited reference to include the pattern creation in Shintani. Doing so would enable “the pattern extraction processing apparatus [that] comprises an item pattern memory unit for storing the item patterns received from the plurality of data processing apparatus, and a joined item pattern creating unit for creating a joined item pattern by joining item patterns received from different data processing apparatus while referring to the item patterns stored in the item pattern memory unit, wherein the pattern extraction processing apparatus transmits an item pattern which is a constituent element of the joined item pattern created in the joined item pattern creating unit” (Shintani [0037]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
Bollinger et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2007/0219992): describing a data mining technique for determining patterns in data, wherein candidate patterns can be generated by modifying the pattern in a selected common parent candidate with additional item values in the pattern of the selected common parent candidate. 
Park et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2014/0330843): describing a creation of a particular pattern that is based on an initial pattern, wherein the particular pattern is created via a discrepancy rule that determines the amount of variation that can occur in the number of items in the initial pattern when creating the particular pattern. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SELENE A HAEDI whose telephone number is (571)270-5762.  The examiner can normally be reached on M-F 11 AM - 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.H./Examiner, Art Unit 2121                                                                                                                                                                                                        




/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121